Hoch, J.
(dissenting): I am unable to concur in the opinion in this case, which fell to my lot to write for the court.
The fundamental question is whether the shipper, having knowingly chosen, in writing, the cheaper transportation rate, based on a limited recovery in case of loss, may, after the loss has occurred, repudiate his written agreement and recover the full value to which the higher rate would have entitled him. That result should not be reached except for the most compelling reasons.
I find no ambiguity in appellee’s letter of July 7, 1946, quoted in the opinion. It seems perfectly clear to me that he knowingly, chose the lower rate. He specifically stated in the letter that “Table A of the tariff automatically applied.” He understood that the selected rate meant a limited recovery in case of loss. Even if he had not actually known the effect of choosing the lower rate under Table A, he would be presumed, by law, to have known it. (13 C. J. S. 701; Gulf, Colorado & Santa Fe Ry. Co. v. McCandless, 190 S. W. 2d 185, syl. ¶ 1.) It may well be argued that appellee’s letter indicated that he desired additional insurance, and if so, he may have just complaint that Hetzel did not see to it that such additional insurance was provided. But that is a different matter. It has nothing to do with the recovery available under the transportation rate selected. The published tariff controls and any departure from it would be unlawful, and subject the carrier to penalty.
If there were any doubt as to what the appellee intended in' his *604letter, it was entirely removed, I think, by his oral testimony. In referring to his letter of July 7, he stated:
“When I said, ‘the amount to be filled in if it? is a separate matter should be the full thirty cent value for the entire poundage,’ I meant insurance value. . . . (Italics supplied.)
“There was a discussion there that the thirty cents per pound was the full amount of protection that I would have, unless I wanted additional insurance in which event I could pay for it. With no protection at all, the thirty cents per pound applied and if I wanted additional protection, I had to take out insurance. . . . When I wrote I was thinking primarily of haulage rate. They explained to me that there were any number of rates I could have, but the cheapest one was. the thirty cent rate.”
The appellee was asked and answered questions as follows:
“Q. They told you it was a thirty cent rate because of the fact if anything happened they wouldn’t be liable for any more than thirty cents per pound value? A. In addition to that I was thinking of insurance.
“Q. You told them in your letter in that standard transaction if the insurance wasn’t necessary on the thirty cent value to cross your name off. A. Yes, sir.” (Italics supplied.)
Appellee thus made it clear that he understood that if he wanted any protection above the thirty cents per pound value, he would have to purchase additional insurance or pay a higher transportation rate. Unless such construction is given to his letter, reference therein to Table A of the tariff and of the thirty-cent value per pound are wholly meaningless. His direction “in writing” to ship at the lower rate, provided for in Table A of the tariff, was necessarily a declaration that the released value would not exceed thirty cents per pound per article, since that was the condition upon which such rate was made available by the tariff.
It is pertinent to note at this point that appellee’s goods were loaded on two of appellant’s trucks, the second of which, loaded later, arrived safely. The transportation charge on the second load, based upon the lower, the thirty cent released value rate, amounted to $133.50. Appellee agreed to sign the bill of lading, so based, as to the second load when it arrived, but not as to the first load. It was stipulated at the trial that the $133.50 should constitute an offset to whatever judgment might be rendered for plaintiff. If the higher rate had been used, under which full recovery would be available, the charge would have been more, thus reducing appellee’s judgment by that amount. In other words, appellee has recovery, under the higher transportation rate, for the destroyed load, but pays only the lower rate on the load which arrived safely. *605The stipulation was consistent with appellant’s contention and inconsistent with appellee’s.
It is true that the “orders for services” signed by the appellee were on blanks of the Aero-Mayflower Transit Company. But appellee did not testify that the property was to be transported only in an Aero-Mayflower truck. He only said that he preferred to have it so handled. He testified:
“We talked about the Aero-Mayflower Company, and I said I very much preferred to have the Aero-Mayflower service, and Hetzel said something to the effect that he would furnish it if he could.”
On cross-examination he testified:
“In talking with Mr. Hetzel, he told me he was a representative of the Aero-Mayflower people and we discussed how the shipment would be handled. He told me he would use the Aero-Mayflower truck on the job if the AeroMayflower schedule fitted my schedule, and if it did not, he would send his own truck down, and I ordered the service on July 7th as of July 30th.”
Moreover, his letter was addressed to the appellant as “Proprietor, Lawrence Transfer and Storage Company,” and in the body of the letter he referred to “your truck.” The same thing again appears in another letter, likewise addressed; which he wrote eleven days later. Furthermore, it may be observed the appellee was present when appellant’s truck was loaded, and permitted his property to be loaded upon it without objection.
The court’s opinion is based upon the proposition that the carrier did not strictly comply with the regulations relating to limitation of liability for loss. It is said, first, that the carrier failed to weigh the shipment as required by the regulations. The regulations provide that the vehicle shall be weighed “prior to< delivery of the shipment.” (Italics supplied.) Certainly if the shipment had not been destroyed the carrier would have been within the regulations by securing the actual weight prior to delivery. Being unable to get actual weight, he must now figure constructive weight, and appellee contends that he can compute a constructive weight only in cases where “no adequate scale is located at origin or at any point within a radius of ten miles thereof.”
A rigid construction of the regulation appears to support that view, but I cannot believe that that was the intention. The more reasonable construction is that the provision applies to cases where the weight is determined at point of origin. Applied to such cases, reason for the rule appears. To apply the rigid construction to all *606cases would require a motor carrier to make a search over an area extending ten miles in every direction from the point of origin to find out whether there was an “adequate scale” anywhere therein. That would place an unreasonable and impractical burden upon the carrier with resultant delays in shipments. And it must not be forgotten that the carrier has a right to weigh any time “before delivery.” In any event, assuming that appellee’s construction is correct, it by no means follows that the failure to weigh at origin destroys the contract. Appellee has cited no case holding that failure to get a shipment weighed at the point of origin when there was a scale somewhere within a ten-mile radius makes the contract for limited liability unenforceable. My rather extended research has disclosed no such case.
Again, I cannot agree that failure to enter a declared value on a bill of lading defeats the right of the carrier under the contract for the lower rate. There is nothing in Rule 3 which directs when the declared value shall be entered on the bill of lading. Subsection (a) of Rule 3 reads: “Shippers are required to state specifically in writing the agreed or declared value of the property.” (Italics supplied.) The shipper in this case did so state. Counsel cite no case, and I have not been able to find any which holds that value cannot be declared in writing in any manner except on a bill of lading. Nor do I find any provision in the regulations that there can be no limitation upon liability unless a bill of lading is issued to the shipper before acceptance of the shipment. No case has been cited to that effect and I have found none. The case coming nearest to it of any my research disclosed is the Illinois case, Behrends v. Chicago, Book Island & Pacific Ry. Co., cited in the opinion. Upon analysis, that case does not support the view that a bill of lading delivered to the shipper before acceptance of the shipment is necessary to limitation of recovery. That case involved alleged damage by unreasonable delay in moving a shipment of cattle. The only contract shown before shipment was an oral one. The carrier attempted to limit its liability by the terms of a bill of lading delivered to the shipper two weeks after the shipment and signed by the shipper as a result of alleged misrepresentation as to its Terms and effect. The court simply held that a bill of lading limiting liability in order to be binding had to be delivered to the shipper at the time the shipment was accepted unless later delivery had been agreed upon. That would be true as to any agreement in writing. In the *607Behrends case, supra, there was no written agreement other than the bill of lading delivered two weeks after the shipment. In the case here the written agreement was before the shipment and the shipment was made under it. Moreover, the statute specifically provides that the carrier “shall be liable to the lawful holder of said receipt or bill of lading or to any party entitled to recover thereon whether such receipt or bill of lading has been issued or not,” etc. The measure of liability is fixed by the contract regardless of whether a bill of lading or receipt had been issued prior to the loss. Limitation of liability is contingent under the law upon compliance with the regulations as to filing and publishing the tariff and upon “the value declared in writing by the shipper or agreed upon in writing as to the released value of the property.” It is said in 1 Roberts’ Federal Liabilities of Carriers, 2d ed., p. 737, with supporting cases cited:
“If a carrier receives goods for shipment in interstate commerce and fails to issue the bill of lading prescribed by the federal law, it is nevertheless liable for the value of the goods and damages thereto, to the same extent as if it had issued the bill of lading.” (Italics supplied.)
In the absence of any provision either in the law or the regulations, clearly making delivery of a bill of lading before acceptance of the shipment a condition precedent to enforcement of the contract, I do not think we should strike down this contract on that ground. At this point I simply note the testimony of appellant that he prepared the bill of lading, subsequently submitted to appellee, prior to sending the first truck to get the goods and that the truck driver took it with him but did not deliver it when he found that all the goods could not be loaded on one truck, and that the bill of lading could not be fully filled out until the remainder of the goods was loaded. Whether appellant is correct in his contention that this procedure was necessary under the regulations in order to make the quoted rate available to the shipper, need not be discussed. What is here said, of course, in no way implies that, carriers are not required to issue bills of lading or receipts.
Appellee cited only one case in support of the judgment. That was Caten v. Salt City Movers & Storage Co., 149 F. 2d 428. In that case the shipper was not shown to have declared a value in writing in any document of any sort and for that reason alone the court reached the conclusion that recovery could be had upon the basis of the common-law liability. The absence of any declaration *608in writing by the shipper as to value is emphasized repeatedly throughout the opinion. We quote from the opinion:
“All that took place respecting valuation occurred in the two telephone conversations. . . . Everything they did in connection with that matter was done orally.” (p. 432.)
The contrary is true in the present case. Moreover, the opinion •in that case contains the following comment pertinent here:
“Although action in writing by the shipper is plainly required, his signature is not necessary but it does furnish good evidence that he did declare or agree in writing. Receipt of the writing by the shipper and his action upon it are adequate proof that he has assented to its terms and has made it the written agreement of the shipper and carrier. American Railway Express Co. v. Lindenburg, 260 U. S. 584, 43 S. Ct. 206, 67 L. Ed. 414. Compare Girard Insurance & Trust Co. v. Cooper, 162 U. S. 529, 16 S. Ct. 879, 40 L. Ed. 1062.” (p. 432.)
Many cases might be cited in which recovery was allowed upon a common-law basis where there was no declaration of value in a bill of lading or in any other written document. Such cases are not here applicable.
A recent case involving many of the general principles of law applicable to the present case is White v. Southern Ry. Co., 208 S. C. 319, 38 S. E. 2d 111. The case is also reported in 165 A. L. R. 988. Thereafter follows at page 1005 an extensive and excellent annotation, from which I quote:
“The cases agree that where a shipper, having the opportunity to select a rate of carriage, makes a declaration as to the nature of the shipment or as to its value, with a view to obtaining a reduced rate, a limitation of liability applicable to the reduced rate is effective.” (See cases cited in support of the statement at page 1013 of the annotation.)
I find no case squarely in point on the question whether failure to comply strictly with the regulatory provisions here involved vitiates a limited liability agreement, otherwise enforceable. None has been cited by either party. Many cases, however, tend to support the view that the only requirement essential to validity of the contract is a valid tariff covering rates dependent upon declared value and the shipper’s selection in writing of the lower rate with its resulting limitation upon recovery in case of loss.
In Amer. Ry. Exp. Co. v. Lindenburg, 260 U. S. 584, 43 S. Ct. 206, 67 L. Ed. 414, it was contended that the shipper was not bound to limited recovery because he did not sign the receipt showing the declared value. The Supreme Court of the United States rejected that contention and stated:
*609“The pertinent words of the statute are: '. . . rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value. . . .’ It is not to be supposed that the Commission would attempt to add anything to the substantive requirements of the statute, and its order does not purport to do so; but the form of receipt which the express companies were authorized to adopt contains a recital t-o the effect that as evidence of the shipper’s agreement to the printed conditions he ‘accepts and signs this receipt,’ and a blank space is provided for his signature. Naturally, such signature would be desirable as constituting the most satisfactory evidence of the shipper’s agreement, but it is not made a prerequisite without which no agreement will result. . . (pp. 590,591.)
To the same effect, see Windsor v. Amer. Express Co., 34 Del. 16, 143 A. 37, which also held that acceptance by the shipper of the receipt constituted an assent to its terms. To the same effect is Sands v. American Railway Express Co., 154 Minn. 308, 193 N. W. 721. See, also, Wells Fargo & Co. Express v. Bollin (Tex. Civ. App.), 212 S. W. 283; Gulf, Colorado & Santa Fe Ry. Co. v. McCandless (Tex. Civ. App.), 190 S. W. 2d 185; Bachos v. Chicago, R. I. & P. Ry. Co. (Mo. App.), 61 S. W. 2d 416, at p. 418 [1].
Lastly, there is here another controlling factor. Even though the carrier failed to comply strictly with the regulations, in my opinion the shipper in the instant case is barred from recovering the higher value, under the doctrine of estoppel generally applied in these cases. Citing many decisions of federal courts, including the United States Supreme Court, it is said in 1 Roberts’ Federal Liabilities of Carriers, 2d ed., p. 722:
“It is the settled federal law that if a common carrier gives to a shipper the choice of two rates, the lower of them conditioned upon his agreeing to a stipulated valuation of his property in case of loss, even by the carrier’s negligence, and the shipper makes such choice understandingly and freely, and names his valuation, he cannot thereafter recover more than the value which he thus places upon his property. Having accepted the benefit of the lower rate dependent upon the specified valuation, the shipper is estopped from asserting a higher value.”
See, also, Amer. Ry. Exp. Co. v. Lindenburg, supra, by the United States Supreme Court, syllabus 5 of which reads:
“And where the terms of the receipt and the carrier’s lawful filed schedule show that the charge made was based upon a specified valuation of the goods, by which the carrier’s liability was to be limited, the shipper is presumed to have known this, and is estopped from asserting a higher value when goods are damaged in transit.”
To like effect, see syllabus 2, American Brake Shoe & Foundry Co. v. Pere Marquette R. Co., 223 Fed. 1018.
*610In Noone v. Southern Express Co., 79 Fla. 25, 83 So. 607, it was said :
“Common honesty, good faith and fair dealing, . . . would limit the plaintiff in his recovery to the value as declared by him, though made at a time when it was to his advantage to make it small, and now greatly to his disadvantage when suing for the recovery of damages for the loss of his' property by one having exclusive control of it . . .” (p. 27.)
If under the same facts and circumstances here shown the shipment had gone through without loss and the carrier had then sought to charge the higher transportation rate, upon the theory that the shipment had been made under a common-law liability, it is hard to imagine that the shipper would not have invoked — and properly so — his letter with its selection of the lower rate. However much the appellee’s loss is to be regretted “it is a poor rule that doesn’t work both ways.”
Wedell, J., joins in the foregoing dissenting opinion.
Parker, J., dissents.